oOo © OA NO oOo BR WO DYN =

NO PO PR PDP PO PDPO NO FF HS FS 2 S| =] SS S&S =e
oOo oa FR W NYO |= DOD O WON ODO Oo FR WO NO =|

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 2:07-cr-00150-LDG

V. ORDER

MARK DAVID CHANLEY,

Defendant.

 

 

For good cause shown,

THE COURT ORDERS that Defendant Mark David Chanley’s Motion for Judgment
on the Pleading (ECF No. 295) is DENIED;

THE COURT FURTHER ORDERS that Defendant Mark David Chanley’s Request
for Status (ECF No. 305) is DENIED.

  

 

DATED this _,2 b day of November, 2019. ry (y \ Yi
x / } /) aon / 7} MO (Z f
he Nf LY Tif / yy L
Lloyd D. George  “

United States District Judge

 
